UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7078



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ALBERT HARRIS, a/k/a Junebug,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CR-95-10, CA-96-2135)


Submitted:   October 21, 1997          Decided:     February 24, 1998


Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Albert Harris, Appellant Pro Se. Michael Lee Keller, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

Appellant's case was referred to a magistrate judge under 28 U.S.C.

§ 636(b)(1)(B) (1994). The magistrate judge recommended that relief
be denied and advised Appellant that the failure to file timely,

specific objections to the recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Appellant failed to so object to the magis-
trate judge's finding and recommendations and instead simply reas-

serted one of the claims raised in the motion.

     The timely filing of specific objections to a magistrate

judge's findings and recommendations is necessary to preserve

appellate review of the substance of that recommendation when the

parties have been warned that failure to object will waive appel-
late review. See Thomas v. Arn, 474 U.S. 140 (1985); see also
Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); United
States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984). Appellant has

waived appellate review by failing to file specific objections

after receiving proper notice. See Howard v. Secretary of Health

and Human Servs., 932 F.2d 505, 507-09 (6th Cir. 1991); Lockert v.

Faulkner, 843 F.2d 1015, 1019 (7th Cir. 1988). We accordingly deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are ade-



                                2
quately presented in the materials before the court and argument

would not aid the decisional process.




                                                      DISMISSED




                               3